Citation Nr: 1611791	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2013, the Veteran and his spouse testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The Board denied this appeal in an October 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), and remanded the matter for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The sole basis for the JMR had to do with VA's duty to assist the Veteran in substantiating his claim.  Specifically, whether VA was required to provide a medical examination and obtain a medical opinion as to whether the Veteran's current sleep apnea had onset or was caused by his active service.  The Parties pointed to the Veteran's spouse's reports that the Veteran snored for many years and the Veteran's reports of sleepiness during service with regard to whether the in-service factor for providing an examination was present and evidence of treatment within two years of service as to whether "the indication of an association" factor for providing an examination was present.

Considering the JMR and review of the record, the Board has determined that VA must provide an examination and obtain a medical opinion in this case in order to satisfy its duty to assist under 38 U.S.C.A. § 5103(A).  Hence, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a compensation and pension examination to determine if his sleep apnea had onset during or was caused by his active service.  The examiner must review the claims file in conjunction with the examination.  The examiner must accept as fact that the Veteran has contended that he experienced sleepiness during service and that his spouse testified that ever since 1982 (during which time the Veteran was in service) the Veteran snored and would stop breathing during the night.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during his active service or was caused by his active service.  

The examiner must support any opinion provided with a rationale (explanation).  The rationale must discuss the significance of the Veteran's reports of sleepiness during service and his spouse's observations regarding his snoring and cessation of breathing.  

2.  Then readjudicate the claim of entitlement to service connection for sleep apnea.  If the claim is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




